Name: Decision of the EEA Joint Committee No 84/1999 of 25 June 1999 amending Annex XI (Telecommunication services) to the EEA Agreement
 Type: Decision
 Subject Matter: information technology and data processing;  communications;  rights and freedoms
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(09)Decision of the EEA Joint Committee No 84/1999 of 25 June 1999 amending Annex XI (Telecommunication services) to the EEA Agreement Official Journal L 296 , 23/11/2000 P. 0044 - 0044Decision of the EEA Joint CommitteeNo 84/1999of 25 June 1999amending Annex XI (Telecommunication services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XI to the Agreement was amended by Decision No 37/199 of the EEA Joint Committee of 30 March 1999(1).(2) Directive 97/66/EC of the European Parliament and of the Council of 15 December 1997 concerning the processing of personal data and the protection of privacy in the telecommunications sector(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 5e (Directive 95/46/EC of the European Parliament and of the Council) in Annex XI to the Agreement: "5f. 397 L 0066: Directive 97/66/EC of the European Parliament and of the Council of 15 December 1997 concerning the processing of personal data and the protection of privacy in the telecommunications sector (OJ L 24, 30.1.1998, p. 1)."Article 2The texts of Directive 97/66/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 26 June 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 June 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 266, 19.10.2000.(2) OJ L 24, 30.1.1998, p. 1.